 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhysicians and Surgeons Community Hospital andService Employees International Union, Local 579,AFL-CIO. Case I -CA-12100August 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn February 16, 1977, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Physicians andSurgeons Community Hospital, Atlanta, Georgia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heard at Atlanta, Georgia, on December 14, 1976,upon the General Counsel's complaint which alleges, insubstance, that on or about July 2, 1976, the Respondentwithdrew recognition of Service Employees InternationalUnion, Local 579, AFL-CIO (herein the Union), as theexclusive representative of employees in an appropriateunit and continues to refuse to bargain with the Union inviolation of Section 8(a)(5) of the National Labor RelationsAct, 29 U.S.C. § 151, et seq. The Respondent admits that ithas declined to bargain with the Union but alleges that thereason it does not is because the Union does not representa majority of employees in an appropriate bargaining unit.Upon the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I herebymake the following:231 NLRB No. 78FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTPhysicians and Surgeons Community Hospital is thesuccessor to Bolton Road Hospital, Inc., and sinceDecember 8, 1975, has been a Georgia corporation with itsoffice and place of business located in Atlanta, Georgia,engaged in the business of operating a general medicalhospital.In the course and conduct of its business, Physicians andSurgeons Hospital, along with its predecessor, annuallydoes a gross volume of business in excess of $50,000, andpurchases and receives goods valued in excess of $10,000directly from suppliers outside the State of Georgia. TheRespondent admits, and I find, that it is a successor ininterest to Bolton Road Hospital, Inc., and is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Factual BackgroundIn the summer of 1974, the Union commenced anorganizational campaign among certain of the hospital'semployees. There were 54 authorization cards obtainedand on August 13, 1974, Val Cox, Sr., an Internationalrepresentative of the Union, wrote the Bolton RoadHospital administrator advising that a majority of employ-ees in an appropriate bargaining unit had selected theUnion and requesting recognition.On August 14, Cox filed a representation petition for aunit described as "All licensed practical nurses, nurses aid,orderlies, housekeeping, dietary, maintenance employees,ward clerks and medical clericals. Excluded: Supervisors,professionals, office clerical and guards as defined in theAct."In connection with the demand for recognition and theprocessing of the representation petition, the Respondentsubmitted a list of employees which contained 87 names inthe following classifications: dietary department, house-keeping department, nursing services (including nursesaides, licensed practical nurses, orderlies, and ward clerks)and maintenance department. The Union had authoriza-tion cards from 49 of the 87 employees listed by theRespondent.After some preliminary discussions on September 6,1974, the Respondent's then attorney, Robert Wilkins,advised Cox that the Respondent would recognize theUnion based on a check of the authorization cards.Thereafter, the Respondent and the Union beganbargaining. There were three sessions wherein Wilkins wasthe principal spokesman for the hospital: October 30, 1974,and January 10 and 30, 1975. The Respondent thenchanged attorneys and there were further negotiationsessions on July 8 and 23, September 9 and 22, October 8,512 PHYSICIANS AND SURGEONS COMMUNITY HOSPITALand November 6, 1975. During bargaining, substantially allof the noneconomic issues were agreed to. There have beenno bargaining sessions since November 6, 1975.A meeting was set for December 4, however, this meetingwas canceled because the Bolton Road Hospital had goneinto receivership. Counsel wrote the Union canceling themeeting until the situation concerning the hospital manage-ment "stablizes."Apparently a bargaining session was scheduled forDecember 17 but canceled because there was a picket lineat the hospital. In any event, there was no further contactbetween the Respondent and the Union until approximate-ly May 14, 1976, when Paul Masson, a business agent withthe Union and its principal negotiator, contacted arepresentative of the hospital concerning resumption ofnegotiations. Negotiations did not resume as a result of thisor two subsequent calls from Masson and he therefore fileda charge alleging a violation of Section 8(a)(5). Thereafter,the Respondent, through its attorney, advised the Unionthat it was withdrawing recognition on grounds that itdoubted that the Union represented a majority of employ-ees in an appropriate unit.B. Contentions of the PartyThe General Counsel amended the complaint at thehearing to state:All licensed practical nurse employees, all nurse's aides,all orderlies, all maintenance department employees, allhousekeeping department employees, all ward clerksand all dietary department employees employed byBolton Road Hospital, Inc., at its Bolton RoadHospital, excluding all professional employees, guards,and supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.The General Counsel further contends that the Uniondid in fact represent a majority of employees in the unitdescribed when it was recognized by the Respondent'spredecessor on or about September 6, 1974, and that theUnion continues to represent a majority of those employ-ees.The Respondent contends that the appropriate unitincludes all nursing employees, maintenance, dietary andhousekeeping employees but excluding LPNs along withsupervisors, professionals, and guards.The Respondent further contends that, regardless ofwhich unit is found appropriate, at no time did the Unionrepresent a majority of employees; and in any event, evenif the Union did represent a majority of employees in anappropriate unit in 1974, subsequent events, specificallyincluding the high turnover of employees and the fact thatthere was no bargaining after December 1975, caused theRespondent to have a good-faith doubt that the Unioncontinues to represent a majority.C. Analysis and Concluding FindingsI. The appropriate unitThe unit petitioned for, recognized by the Respondent'spredecessor and agreed to by the parties, though not indecisional language, is a basic hospital service andmaintenance unit. Such a unit is appropriate. The BaptistMemorial Hospital, 225 NLRB 1165 (1976). Whether theclassifications the parties agreed to include (specifically forinstance the LPNs) would have been included had the issuebeen raised in a representation case proceeding need not bedetermined here. No evidence was presented which wouldnecessarily require the exclusion of any of the classifica-tions the parties agreed constituted the basic unit.From the record, it appears that in 1974 the partiesagreed that the LPNs were not professional employees andshould be included in the unit along with nurses aides andorderlies. It also appears that the parties agreed thatnursing department technicians (EKG, OR, C.S.S., andcardiovascular) should be excluded. At least these techni-cians were not included on the list of employees submittedby the Respondent to the Board and to the Union in 1974.On the record before me, I conclude that the unitpetitioned for and agreed to by the parties is appropriateand that a bargaining order can be entered requiringrecognition of the Union as the exclusive representative ofthe employees in that unit. There is nothing in the recordbefore me to require different inclusions and exclusionsfrom those agreed to by the parties.I therefore find and conclude that an appropriate unit forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act is:All regular full-time and part-time service andmaintenance employees including licensed practicalnurses, nurses aiidepartment employees, housekeeping department em-ployees, ani maintenance department employees butexcluding all professional employees, guards andsupervisors as defined in the Act.2. The initial recognitionThe Respondent offered in evidence a list of allemployees as of August 13, 1974, prepared by its assistantadministrator for purpose of the hearing. This list denomi-nates one employee, Melvinye Tanks, to be an ORtechnician where the list submitted by the Respondent in1974 has Tanks as a nurses aide. In addition the listincludes approximately 12 employees who were not on thelist submitted by the Respondent in 1974 and excludes Ithat was on the 1974 list. Thus, there is a net of 12additional employees making a total to be 99 in the unitfound appropriate. The Union had authorization cardsfrom 46 of these employees.The Respondent contends that based upon this list ofemployees, regardless of the composition of the unit, theUnion did not in fact represent a majority at any time.The Respondent cannot defend its refusal to bargainupon the claim that it initially recognized a union whichdid not have majority status, where the recognition513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred more than 6 months prior to the refusal tobargain. North Bros. Fora Inc., 220 NLRB 1021 (1975).The Respondent is thus barred from asserting that theUnion did not represent a majority of employees in 1974.Beyond that, I believe that the Union did in fact representa majority of employees.While the list prepared by the Respondent for purposesof the hearing appears to be authentic, I neverthelessconclude that as against the list prepared by the adminis-trator of the hospital in 1974 the 1974 list should be givenmore weight. It is more reasonable to believe that the listprepared in August 1974 would actually reflect theclassification placement of the Respondent's employeesthan a list compiled from raw payroll data more than 2years later.Accordingly, I conclude that the number of employees inthe classifications found to compose the appropriate unit asof August 13 and September 6, 1974, was 87. I furtherconclude that in fact the Union had authorization cardsfrom 49 of those employees-a clear majority.3. Withdrawal of recognitionWhere, as here, an employer recognizes a union as themajority representative of its employees in an appropriateunit it is required to bargain with that union. The employermay not withdraw recognition unless it can demonstratethat the union no longer represents a majority of theemployees in the appropriate unit, or that it has a good-faith doubt based upon objective considerations that theunion continues to represent a majority of the employees.Arkay Packaging Corporation, 227 NLRB 397 (1976).In either case, the Respondent has the burden of proof.Thus, the Board has held that absent unusual circumstanc-es there is an unrebuttable presumption of continuingmajority status of a certified union, and this applies to onevoluntarily recognized, for I year after the date ofcertification. Celanese Corporation of America, 95 NLRB664 (1951). Thereafter, the presumption continues but it isrebuttable by affirmative evidence that the union no longerrepresents a majority or that there are objective considera-tions and reasonable grounds for believing such to be thecase.The Respondent has not proven that when recognitionwas withdrawn on July 2, 1976, the Union did not in factrepresent a majority of employees in the unit foundappropriate. The only evidence that the Union did notrepresent a majority is the fact of employee turnover. TheUnion did not have authorization cards from a majority ofthe employees who were in fact employed on June 30, 1976.However, a longstanding Board rule is that "newemployees will be presumed to support a union in the sameratio of those whom they have replaced." LaystromManufacturing Co., 151 NLRB 1482, 1484 (1965). In short,mere evidence of turnover is not enough to sustain theRespondent's burden of demonstrating that the Union didnot continue to represent a majority of employees in theappropriate unit. Nor on the record before me can Iconclude that the Respondent had any reasonable basis forconcluding that the Union did not continue to representthe majority of employees.The objective considerations claimed by the Respondentin support of its withdrawal of recognition are: There wereno employees at the negotiation sessions, no employees asshop stewards, no union official ever came to the hospitalexcept to bargain; no employee paid union dues; noemployee ever applied for membership; there were gaps inbargaining; one employee, a technician not in the bargain-ing unit, expressed dissatisfaction with the Union to asupervisor; and there was a high turnover of employees.None of these rise to the level of objective considerationspermitting withdrawal of recognition.As indicated, the Board does not consider a largeturnover of employees in and of itself be sufficient groundsfor withdrawing recognition. Laystrom Mfg. Co., supra. Thefact that there were gaps in bargaining was a result of theRespondent's predecessor going out of business and theRespondent's takeover. Certainly this does not evidence alack of interest in continuing to represent the hospital'semployees by the Union.Having employees at negotiation sessions, selecting shopstewards, or union officials visiting the hospital would notseem to be either required or particularly reasonable untilsuch time as a contract was executed. The same wouldapply to payment for union dues or formal application ofunion membership.Upon the record as a whole, I conclude that as ofSeptember 6, 1974, when the Respondent recognized theUnion it in fact represented a majority of employees in theunit found appropriate; that the Union has continued torepresent the majority of the employees in that unit to July2, 1976, when Respondent withdrew recognition.I therefore conclude that, by withdrawing recognition ofthe Union and refusing to bargain with it, the Respondentengaged in an unfair labor practice in violation of Section8(aX5) of the Act and that an appropriate bargaining ordershould be issued.CONCLUSIONS OF LAW1. Physicians and Surgeons Community Hospital is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Service Employees International Union, Local 579,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. Since August 13, 1974, the Union has been andcontinues to be the majority representative of employees inthe following unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All regular full-time and part-time service andmaintenance employees including licensed practicalnurses, nurses aides, orderlies, ward clerks, dietaryemployees, housekeeping department employees, andmaintenance department employees but excluding allprofessional employees, guards and supervisors asdefined in the Act.4. By refusing since on or about July 2, 1976, torecognize and bargain with the Union as a majorityrepresentative of the employees in the unit describedabove, the Respondent has engaged in an unfair labor514 PHYSICIANS AND SURGEONS COMMUNITY HOSPITALpractice within the meaning of Section 8(aX5) and (1) ofthe Act.5. The unfair labor practice committed by the Respon-dent is an unfair labor practice affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in anunfair labor practice within the meaning of Section 8(aX5)and (1) of the Act, I will recommend that the Respondentbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the above findings of fact, conclusions of law, theentire record in this case, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER tThe Respondent, Physicians and Surgeons CommunityHospital, Atlanta, Georgia, its officers, agents, successors,and assigns, shall:i. Cease and desist from:(a) Refusing to recognize and bargain with ServiceEmployees International Union, Local 579, AFL-CIO, inthe following unit found appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act:All regular full-time and part-time service andmaintenance employees including licensed practicalnurses, nurses aides, orderlies, ward clerks, dietaryemployees, housekeeping department employees, andmaintenance department employees but excluding allprofessional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action:(a) Upon request, recognize and bargain with ServiceEmployees International Union, Local 579, AFL-CIO, inthe unit of:All regular full-time and part-time service andmaintenance employees including licensed practicalnurses, nurses aides, orderlies, ward clerks, dietaryemployees, housekeeping department employees, andmaintenance department employees but excluding allprofessional employees, guards and supervisors asdefined in the Act.(b) Post at its Atlanta, Georgia, facility copies of theattached notice marked "Appendix."2Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by its authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were given theopportunity to participate and present their positions, ithas been found by the National Labor Relations Boardthat we have committed certain unfair labor practices. Wehave been ordered to cease and desist therefrom, to postthis notice, and to comply with the terms of it.WE WILL NOT refuse to recognize and bargain ingood faith with Service Employees InternationalUnion, Local 579, AFL-CIO, as the exclusive represen-tative of our employees in the following bargainingunit:All regular full-time and part-time service andmaintenance employees including licensed practi-cal nurses, nurses aides, orderlies, ward clerks,dietary employees, housekeeping departmentemployees, and maintenance department employ-ees but excluding all professional employees,guards and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL recognize and upon request bargain ingood faith with the Union as the exclusive bargainingrepresentative of our employees in said unit.PHYSICIANS AND SURGEONSCOMMUNITY HOSPITAL515